In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00595-CR
____________

WILLIE LEE HICKS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 7
Harris County, Texas
Trial Court Cause No. 1365325 



 
MEMORANDUM  OPINION
               Appellant, Willie Lee Hicks, pleaded guilty to the misdemeanor offense of
terroristic threat and, in accordance with his plea bargain agreement with the State,
the trial court sentenced appellant to confinement for ten days.  Appellant filed a
notice of appeal. 
                    In a plea-bargained case in which the punishment assessed does not
exceed the plea agreement, a defendant may appeal only those matters that were
raised by written motion filed and ruled on before trial, or after obtaining the trial
court’s permission to appeal.  Tex. R. App. P. 25.2(a)(2); Griffin v. State, 145 S.W.3d
645, 648-49 (Tex. Crim. App. 2004); Cooper v. State, 45 S.W.3d 77, 80 (Tex. Crim.
App. 2001).
               The trial court’s certification of appellant’s right to appeal in this case states
that this is a plea-bargained case and appellant has no right to appeal.  The record
supports the correctness of the certification.  Dears v. State, 154 S.W.3d 610, 614-15
(Tex.  Crim. App. 2005).  We must dismiss an appeal if the trial court’s certification
shows there is no right to appeal.  See Tex. R. App. P. 25.2(d).
               Accordingly, we dismiss the appeal for lack of jurisdiction.
 All pending motions are dismissed as moot.
PER CURIAM
Panel consists of Justices Keyes, Alacala, and Bland.
Do not publish.   Tex. R. App. P. 47.2(b).